Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 1 of 24 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



 Le-Vel Brands, LLC,
                                                               CIVIL ACTION NO. 4:19-cv-309
       Plaintiff,
                                                               COMPLAINT FOR TRADEMARK
 v.                                                            INFRINGEMENT AND UNFAIR
                                                               COMPETITION
 Bio Thrive Labs, Inc.,
                                                               DEMAND FOR JURY TRIAL
       Defendant.



                                          COMPLAINT

        Plaintiff Le-Vel Brands, LLC (“Le-Vel”) by its undersigned attorneys, alleges as follows,

upon actual knowledge with respect to itself and its own acts, and upon information and belief as

to all other matters.

                                  NATURE OF THE ACTION

        1.      This is an action for trademark infringement and unfair competition under federal,

state, and/or common law. Le-Vel brings this action against Bio Thrive Labs, Inc. (“Defendant”)

because Defendant is unlawfully offering and selling supplements through online stores under

the infringing name and mark BIO THRIVE. Defendant launched and continues to sell

supplement products under its infringing name notwithstanding Le-Vel’s THRIVE and

THRIVE-formative trademark rights (the “THRIVE Marks”). Defendant’s activities and

products are likely to confuse, deceive, or mislead consumers into believing Defendant’s

activities are authorized by or affiliated with Le-Vel, and/or that such products are offered,

licensed, or approved by Le-Vel. Le-Vel seeks to enjoin Defendant’s unlawful use of BIO
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 2 of 24 PageID #: 2




THRIVE and to recover actual damages, Defendant’s profits, and other relief, including

attorneys’ fees and costs.

                                         THE PARTIES

       2.      Plaintiff Le-Vel Brands, LLC is a Texas limited liability company with its

principal place of business at 9201 Warren Parkway #200, Frisco, TX 75035.

       3.      Defendant Bio Thrive Labs, Inc. is a Michigan corporation with an address of

incorporation of 2885 Sanford Ave SW #30738, Grandville, MI 49418, and their principal place

of business at 2637 East Atlantic Boulevard #30738, Pompano Beach, FL 33062.

                                JURISDICTION AND VENUE

       4.      This action arises under the federal Trademark Act, 15 U.S.C. §§ 1051, et seq.

and the related laws of the state of Texas. This Court has jurisdiction over the subject matter of

this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b).

       5.      This Court has personal jurisdiction over Defendant, and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b) and (c) because Le-Vel is being harmed in this District

and because Defendant is offering, and has sold, infringing goods into this District.

                  LE-VEL AND ITS THRIVE NAME AND TRADEMARK

       6.      Le-Vel is a lifestyle company that offers dietary and nutritional supplements and

related coaching/lifestyle/wellness programs, conventions, and educational materials. Le-Vel

formulates its products with premium ingredients and high levels of nutrition, giving customers

the opportunity to live healthy, balanced, and premium lifestyles.

       7.      Le-Vel’s flagship product line is sold under the brand THRIVE and various

THRIVE-formative marks. Le-Vel’s THRIVE product line consists of a wide range of

supplements for physical and mental wellness and healthy living, including supplements



                                                 2
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 3 of 24 PageID #: 3




formulated specifically for men, women, and children; nutritional shakes, energy shakes, drink

mixes, and gels; nootropics; and transdermal supplement products:




                                               3
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 4 of 24 PageID #: 4




       8.     Le-Vel has continuously used its THRIVE Marks in commerce since 2012.

       9.     The THRIVE name and THRIVE Marks are indelibly tied with Le-Vel’s overall

corporate identity, such that Le-Vel is commonly known as “THRIVE” in the marketplace.

       10.    Le-Vel owns numerous valid and subsisting U.S. trademark registrations and

applications for its THRIVE Marks, some of which include the following:

             Mark                         Goods                  App./Reg. No.    First-Use
                                                                   App./Reg.        Date
                                                                     Date
                             Nutritional supplements, namely,    5174403         12/2012 for
                             vitamin, mineral, plant extract,                    Classes 5 and
                             antioxidant, enzyme, probiotic,     04/04/2017      44.
                             and amino acid preparations and
                             supplements used for general                        10/2013 for
                             health and wellness in Class 5.                     Class 35.

                             Providing online retail store
                             services using account-based user
                             information in the field of
                             nutritional preparations and
                             supplements; providing an
                             incentive award program for
                             consumers that provides for
                             discounted pricing and free
                             product return of nutritional


                                              4
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 5 of 24 PageID #: 5




             Mark                           Goods                  App./Reg. No.      First-Use
                                                                    App./Reg.           Date
                                                                       Date
                              preparations and supplements
                              with purchase in Class 35.

                              A nutritional plan for general
                              health and wellness consisting of
                              consulting advice and
                              recommendations on nutritional
                              supplements and nutritional
                              consulting advice and
                              recommendations on nutritional
                              preparations in Class 44.
   THRIVE BY LE–VEL           Nutritional supplements, namely,     5169444          11/2012
                              vitamin, mineral, plant extract,
                              antioxidant, enzyme, probiotic,      03/28/2017
                              and amino acid preparations used
                              for general health and wellness in
                              Class 5.
   RELEASE THE                Nutritional supplements, namely,     5144648          02/2015
   THRIVE                     vitamin, mineral, plant extract,
                              antioxidant, enzyme, probiotic,      02/21/2017
                              and amino acid preparations used
                              for general health and wellness in
                              Class 5.
                              Topical patches featuring vitamin,   86761270         08/2012
                              mineral, plant extract,
                              antioxidant, enzyme, probiotic,      09/18/2015
                              and amino acid preparations used
                              for general health and wellness in
                              Class 5.

             SALE AND PROMOTION OF LE-VEL’S THRIVE PRODUCTS

       11.    Le-Vel revolutionized the direct sales market by becoming the industry’s first

completely virtual, cloud-based company. Le-Vel’s THRIVE products are sold through its

online store directly to consumers, who are introduced to the products through a vast network of

authorized independent promoters.

       12.    Le-Vel’s THRIVE products have enjoyed substantial success and have been

widely sold and distributed since their introduction in 2012. Le-Vel now has more than eight

                                                5
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 6 of 24 PageID #: 6




million independent Brand Promoters and customers around the world, topped $1 billion in total

sales in May 2017, and will surpass $2 billion in total sales in 2019.

       13.     Since 2012, Le-Vel has offered and continues to offer thousands of THRIVE

health and wellness educational conventions, seminars, and events nationwide, e.g.:




                                                 6
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 7 of 24 PageID #: 7




                                      7
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 8 of 24 PageID #: 8




       14.     Since 2012, Le-Vel has shared and continues to provide THRIVE health and

wellness articles and videos on its website and official blog, e.g.:




                                                  8
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 9 of 24 PageID #: 9




       15.    Le-Vel also maintains an educational/product experience website for its various

THRIVE products at https://www.thrive-reviews.com.

       16.    As a cloud-based company, Le-Vel and its founders have a tremendous online

following, including over three million Facebook followers. Le-Vel’s promotional videos have

been viewed on YouTube over ten million times.

       17.    Le-Vel has long promoted and displayed its THRIVE Marks in a variety of ways,

including as a standalone brand as well as in connection with other Le-Vel names and marks

through Le-Vel’s website, social media, and product packaging, e.g.:




                                               9
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 10 of 24 PageID #: 10




                                      10
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 11 of 24 PageID #: 11




                                      11
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 12 of 24 PageID #: 12




        18.     Le-Vel has spent over $25 million in advertising, marketing, and promoting the

 THRIVE Marks in connection with its products through a variety of media, promotional and

 marketing initiatives, and celebrity endorsements. Some of the celebrity users of Le-Vel’s

 products include: (1) Emmitt Smith, the all-time leading rusher in the history of the National

 Football League (“NFL”); (2) Andy Roddick, one-time #1 ranked tennis player in the world and

 a tennis Hall-of- Famer; (3) Dick and Rick Hoyt of Team Hoyt, the father and son team who

                                                 12
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 13 of 24 PageID #: 13




 have participated in over 1,000 races to raise awareness for and instill confidence in the

 physically challenged (Rick is a spastic quadriplegic with cerebral palsy, and his father, Dick,

 pushes, pulls, and carries him through races such as the Ironman triathlon); (4) Kirk Hammett,

 lead guitarist for the band Metallica; (5) Don Mattingly, Major League Baseball (“MLB”) Hall-

 of-Famer; (6) Amy Purdy, New York Times best-selling author, runner-up in Dancing with the

 Stars, and medalist in the 2014 Winter Paralympic Games; (7) Olga Tanon, five-time Grammy-

 winning artist; (8) Brian Westbrook, former All-Pro NFL player; (9) Drake White, country music

 performing artist; (10) television and movie actor Kevin Sorbo from shows such as Hercules;

 (11) Missy Robertson from the Duck Dynasty series; (12) former All-Pro NFL player, Bernard

 Pierce; and many others.

        19.     In addition, Le-Vel and the THRIVE Marks have been featured (1) at Times

 Square during the New Year’s Eve ball drop and throughout the holiday season, including during

 the Macy’s Thanksgiving Day Parade; (2) on billboards throughout the United States during

 national billboard campaigns; (3) in football stadiums across the United States during college

 and professional football games; (4) in the “Rise and Thrive” marketing campaign, which has

 been viewed by millions of individuals around the globe; (5) in a nationally distributed

 magazine, Thrivin’, found in thousands of bookstores throughout the U.S.; (6) in hundreds of

 press releases and blogs circulated throughout the world; and (7) in Facebook and YouTube ads

 receiving millions of views and interactions.

        20.     Further, the THRIVE Marks have received notable third-party press, attention,

 and recognition. In 2016, Le-Vel was featured in USA Today, along with Uber, Etsy, and two

 other companies, as the leaders in the “YouEconomy.” In 2019, Le-Vel was again featured in

 USA Today as the nutritional movement taking the country by storm. In 2015, Le-Vel was



                                                 13
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 14 of 24 PageID #: 14




 featured in the Houston Business Journal for its substantial and meaningful charitable works and

 efforts. In 2016, Le-Vel received the Direct Selling News Bravo Growth Award, which

 recognizes the largest year-over-year growth in the world in direct sales. In 2015 and 2016, Le-

 Vel was named to the Direct Selling News Global 100, an exclusive ranking of the top revenue-

 generating companies worldwide in the direct selling industry. Le-Vel has also been featured in

 Direct Selling News on multiple occasions and has been the cover story twice. In 2013-2017,

 Le-Vel was featured in Success from Home magazine, the first time that a company has been

 featured as the exclusive company in full-length Success from Home issues four years in a row,

 e.g.:




                                                14
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 15 of 24 PageID #: 15




        21.     As a result of extensive use, sales, advertising, promotion, commercial success,

 and third-party recognition, the THRIVE Marks are strong and well-known.

                         DEFENDANT AND ITS WRONGFUL ACTS

        22.     Defendant Bio Thrive Labs, Inc. is an e-commerce retailer offering dietary

 supplements.

        23.     Defendant exclusively sells its supplement products bearing the mark BIO

 THRIVE through online retailer Amazon, where it has sold and continues to sell such

 supplement products. Defendant currently offers two separate BIO THRIVE supplements on its

 Amazon storefront, including (1) “TURMERIC CURCUMIN” for $17.97, and (2) “COQ-10” for

 $17.97.

        24.     While Defendant currently only offers two BIO THRIVE supplements for sale, it

 promotes at least twelve separate supplements on its website

 http://www.biothrivelabs.com/products/, including (1) “FORSKOLIN”, (2) “MORINGA”, (3)

 “MALE ENHANCEMENT”, (4) “PHYTOCERAMIDES”, (5) “TRIBULUS”, (6) “AFRICAN

 MANGO”; (7) “OMEGA-3”, (8) “OXY-BURN”, (9) “TURMERIC CURCUMIN”, (10) “COQ-

 10”, (11) “RASPBERRY KETONE”, and (12) “ULTRA TEST”, e.g.:




                                                15
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 16 of 24 PageID #: 16




        25.    Defendant falsely represents that it owns a registered trademark for BIO THRIVE

 on its website http://www.biothrivelabs.com/:



                                                 16
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 17 of 24 PageID #: 17




         26.    Le-Vel placed Defendant on notice that its use of BIO THRIVE for supplements

 infringed Le-Vel’s rights and asked that it discontinue its infringing trademark use. Defendant

 has neither responded to Le-Vel’s demands nor discontinued its infringing use.

         27.    Defendant’s continued unlawful use of the BIO THRIVE mark for Defendant’s

 supplements is likely to cause consumer confusion.

         28.    Given the strong association of THRIVE with Le-Vel, and given the common

 online business models of the parties, neither of whom have brick-and-mortar retail stores or

 store placements, consumers are likely to be confused by Defendant’s use of the BIO THRIVE

 mark.


                                                17
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 18 of 24 PageID #: 18




                           INJURY TO THE PUBLIC AND LE-VEL

        29.     Defendant’s unauthorized use of BIO THRIVE is likely to cause confusion,

 mistake, and deception as to the source or origin of Defendant’s products, and is likely to falsely

 suggest a sponsorship, connection, or association between Defendant, its products, and/or its

 commercial activities with Le-Vel and its THRIVE Marks, THRIVE corporate identity, and

 commercial activities.

        30.     Defendant’s unauthorized use of BIO THRIVE has damaged and irreparably

 injured Le-Vel, and, if permitted to continue, will further damage and irreparably injure Le-Vel,

 its reputation and goodwill, the THRIVE Marks and THRIVE corporate identity, and the

 public’s interest in being free from confusion.

        31.     Defendant is aware of Le-Vel’s rights and objections. As a result, Defendant has

 acted knowingly, willfully, in reckless disregard of Le-Vel’s prior rights, and in bad faith.

                                  FIRST CLAIM FOR RELIEF

                                Trademark Infringement Under
                      Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

        32.     Le-Vel repeats and realleges each and every allegation set forth above.

        33.     The acts of Defendant complained of herein constitute infringement of Le-Vel’s

 registered THRIVE Marks in violation of 15 U.S.C. § 1114.

        34.     Without Le-Vel’s consent, Defendant has used and continues to use in commerce

 reproductions, copies, and colorable imitations of Le-Vel’s registered THRIVE Marks in

 connection with the offering, distribution, and advertising of supplements and related products

 and services, which is likely to cause confusion, or to cause mistake, or to deceive, in violation

 of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).




                                                   18
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 19 of 24 PageID #: 19




        35.     Defendant’s acts of trademark infringement are knowing, intentional, and willful

 in violation of 15 U.S.C. § 1114.

        36.     As a result of Defendant’s acts of trademark infringement, Le-Vel is suffering

 irreparable harm, for which it has no adequate legal remedy.

        37.     Unless and until Defendant is enjoined by this Court, Defendant will continue to

 commit acts of trademark infringement and cause likely consumer confusion and irreparable

 harm to Le-Vel.

        38.     Le-Vel is entitled to recover from Defendant its profits, all damages that Le-Vel

 has sustained from Defendant’s infringement, prejudgment interest, and the costs of the action

 pursuant to 15 U.S.C. § 1117.

        39.     Because Defendant’s conduct is willful, Plaintiff is also entitled to recover from

 Defendant treble damages and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117.

                                 SECOND CLAIM FOR RELIEF

                         Trademark Infringement, False Designation
                    of Origin, Passing Off, and Unfair Competition Under
               Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A)

        40.     Le-Vel repeats and realleges each and every allegation set forth above.

        41.     Defendant’s use of BIO THRIVE, as described above, is likely to cause

 confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of

 Defendant, its products, and/or its commercial activities by or with Le-Vel, its THRIVE Marks,

 and THRIVE corporate identity, and thus constitutes trademark infringement, false designation

 of origin, passing off, and unfair competition in violation of Section 43(a) of the Lanham Act, 15

 U.S.C. § 1125(a).




                                                 19
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 20 of 24 PageID #: 20




            42.   Defendant’s unauthorized use of BIO THRIVE is knowing, intentional, and

 willful in violation of 15 U.S.C. § 1125.

            43.   As a result of Defendant’s acts, Le-Vel is suffering irreparable harm, for which it

 has no adequate legal remedy.

            44.   Unless and until Defendant is enjoined by this Court, Defendant will continue to

 commit infringing acts and will continue to deceive the public and cause irreparable harm to Le-

 Vel.

            45.   Le-Vel is entitled to recover from Defendant its profits, all damages that Le-Vel

 has sustained from Defendant’s infringing acts, prejudgment interest, and the costs of the action

 pursuant to 15 U.S.C. § 1117.

                                   THIRD CLAIM FOR RELIEF

        Common-Law Trademark Infringement, Passing Off and Unfair Competition

            46.   Le-Vel repeats and realleges each and every allegation set forth above.

            47.   The activities described above constitute common-law trademark infringement

 and misappropriation of the goodwill associated with Le-Vel’s THRIVE Marks and corporate

 identity and constitutes passing off, trademark infringement, and unfair competition in violation

 of Texas common law.

            48.   By making unauthorized use of BIO THRIVE, Defendant is committing

 trademark infringement in violation of Texas common law and other applicable common law.

            49.   Defendant’s unauthorized use of BIO THRIVE is knowing, intentional, and

 willful.

            50.   As a result of Defendant’s acts of trademark infringement, Le-Vel is suffering

 irreparable harm, for which it has no adequate legal remedy.



                                                   20
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 21 of 24 PageID #: 21




            51.    Unless and until Defendant is enjoined by this Court, Defendant will continue to

 commit acts of trademark infringement and will continue to cause likely consumer confusion and

 irreparable harm to Le-Vel.

            52.    Le-Vel is entitled to recover from Defendant its profits, all damages that Le-Vel

 has sustained from Defendant’s infringement and unfair competition, and the costs of the action.

                                   FOURTH CLAIM FOR RELIEF

                                     Injury to Business Reputation

            53.    Le-Vel repeats and realleges each and every allegation set forth above.

            54.    Le-Vel owns the THRIVE Marks, and those marks are valid at common law, are

 distinctive, and are registered under the federal trademark statute, 15 U.S.C. §§ 1051, et seq.

            55.    Defendant’s unauthorized use of BIO THRIVE is an act likely to injure Le-Vel’s

 business reputation or to dilute the distinctive quality of Le-Vel’s THRIVE Marks, in violation

 of Section 16.29 of the Texas Business & Commerce Code, Tex. Bus. & Com. Code Ann. §

 16.29.

            56.    Defendant’s unauthorized use of BIO THRIVE is knowing, intentional, and

 willful.

            57.    As a result of Defendant’s acts of trademark infringement, Le-Vel is suffering

 irreparable harm, for which it has no adequate legal remedy.

            58.    Le-Vel is entitled to injunctive relief and to other appropriate remedies and relief.

                                     DEMAND FOR JURY TRIAL

            Pursuant to Fed. R. Civ. P. 38, Le-Vel respectfully demands a trial by jury on all issues

 properly triable before a jury in this action.




                                                    21
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 22 of 24 PageID #: 22




                                      PRAYER FOR RELIEF

        WHEREFORE, Le-Vel requests that this Court enter judgment in its favor on each and

 every claim for relief set forth above and award it relief including, but not limited to, the

 following:

        A.      A finding that Defendant (i) has infringed Le-Vel’s registered trademark in

 violation of 15 U.S.C. § 1114; (ii) has violated Section 43(a) of the Lanham Act (15 U.S.C. §

 1125); and (iii) has infringed Le-Vel’s trademark under the common law of the State of Texas;

        B.      An Order declaring that Defendant’s use of BIO THRIVE for supplements

 infringes Le-Vel’s rights in its THRIVE Marks and THRIVE corporate identity and constitutes

 trademark infringement, unfair competition, and passing off under federal and/or state law, as

 detailed above.

        C.      An injunction enjoining Defendant and its employees, agents, partners, officers,

 directors, owners, shareholders, principals, subsidiaries, related companies, affiliates,

 distributors, dealers, and all persons in active concert or participation with any of them:

                    1. From using or seeking to otherwise register BIO THRIVE and/or any

                        other marks, logos, or designs that are confusingly or substantially similar

                        to Le-Vel’s THRIVE Marks and THRIVE corporate identity, for

                        supplements and related products and services; and

                    2. From representing by any means whatsoever, directly or indirectly, that

                        any products offered by Defendant, or any activities undertaken by

                        Defendant, are associated or connected in any way with Le-Vel or

                        sponsored or authorized by or affiliated with Le-Vel.




                                                  22
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 23 of 24 PageID #: 23




        D.      An Order directing Defendant to, within thirty (30) days after the entry of the

 injunction, file with this Court and serve on Le-Vel’s attorneys a report in writing and under oath

 setting forth in detail the manner and form in which Defendant has complied with the injunction.

        E.      An Order directing Defendant to immediately destroy all products,

 advertisements, promotional materials, stationery, forms, and/or any other materials and things

 that contain or bear BIO THRIVE and/or any other marks, logos, or designs that are confusingly

 or substantially similar to Le-Vel’s THRIVE Marks and THRIVE corporate identity, for

 supplements and related products and services.

        F.      An Order requiring Defendant to account for and pay to Le-Vel any and all profits

 arising from the foregoing acts, and increasing such profits, including trebling them, in

 accordance with 15 U.S.C. § 1117 and other applicable laws.

        G.      An Order requiring Defendant to pay Le-Vel damages in an amount as yet

 undetermined caused by the foregoing acts and trebling such damages in accordance with 15

 U.S.C. § 1117 and other applicable laws.

        H.      An Order requiring Defendant to pay Le-Vel punitive, exemplary, and/or statutory

 damages as allowed by law in an amount to be determined due to the foregoing willful acts of

 Defendant.

        I.      An Order requiring Defendant to pay Le-Vel its costs and attorneys’ fees in this

 action pursuant to 15 U.S.C. § 1117 and other applicable laws.

        J.      Awarding Le-Vel pre-judgment and post-judgment interest on any monetary

 award made part of the judgment against Defendant.

        K.      Other relief as the Court may deem just and appropriate.




                                                  23
Case 4:19-cv-00309-ALM-KPJ Document 1 Filed 04/25/19 Page 24 of 24 PageID #: 24




 Dated: April 25, 2019      Respectfully submitted,


                            /s/ Clyde M. Siebman
                            Clyde M. Siebman
                            TBN: 18341600
                            Elizabeth S. Forrest
                            TBN: 24086207
                            SIEBMAN FORREST BURG & SMITH, LLP
                            300 North Travis Street
                            Sherman, Texas 75090
                            (903)870-0070 Phone
                            (903)870-0066 Fax
                            clydesiebman@siebman.com
                            elizabethforrest@siebman.com
                            Mark Sommers (pro hac vice to be filed)
                            mark.sommers@finnegan.com
                            Patrick J. Rodgers (pro hac vice to be filed)
                            patrick.rodgers@finnegan.com
                            FINNEGAN, HENDERSON, FARABOW,
                             GARRETT & DUNNER, LLP
                            901 New York Avenue NW
                            Washington, DC 20001
                            Telephone:     (202) 408-4000
                            Facsimile:     (202) 408-4400

                            Morgan Smith (pro hac vice to be filed)
                            morgan.smith@finnegan.com
                            FINNEGAN, HENDERSON, FARABOW,
                             GARRETT & DUNNER, LLP
                            3300 Hillview Avenue
                            Palo Alto, CA 94304
                            Telephone:    (650) 849-6600
                            Facsimile:    (650) 849-6666

                            Attorneys for Le-Vel Brands, LLC




                                        24
